DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of a generic computer and/or computer equipment such as a processor, memory and computer program code which are used to determine settings based on data, provide the settings for configuration of an exercise device and the data includes specific data such as sleep data.  (Limitations are summarized for brevity in the rejection wherein the actual limitations of the claims should be referenced).  These limitations are directed towards data or mathematical data sets which are evaluated, observed, modified through calculation/formulas/equations to obtain a judgement on determining settings to use for the configuration of a first exercise apparatus.  These acts are mathematical concepts and/or mental processes which can be performed in the human mind or with the aid of paper and pencil.  The courts have explicitly defined mathematical concepts and mental processes as abstract ideas which are judicial exceptions.  These judicial exception(s) are not integrated into a practical application because there is no: improvement to the functioning of the computer itself or other technical field, the use of a particular machine to apply the judicial exception, transformation or reduction of a particular article to a different state or thing.  The claim(s) does/do not include additional elements that are sufficient to amount to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites determining settings for one or more exercise variables to at least improve or avoid deterioration of the first user’s current health state by use of the first exercise apparatus.  The disclosure does not provide enough directive as to what constitutes deterioration avoidance to render the claimed definite.  The examiner cannot determine the bounds of what specific code would be required to achieve this functionality.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2011/0065549 A1) in view of Ahmed (US 2015/0251074 A1).

	Regarding claims 1, 19 and 20, Jung teaches an apparatus (See Abstract) which includes computing means to determine based on data representative of a current health state of a first user of a first exercise apparatus, settings for one or more exercise variables of the first exercise apparatus, wherein the settings are tailored to the first 

	Regarding claims 2-3, 7-9, 12, 15 and 18, Jung teaches:
Claim 2: See [0042+]
Claim 3: See [0010+]
Claim 7: See [0010+]
Claim 8: See [0007+]
Claim 9: See [0010+ and 0024+]
Claim 12: See [0010+]
Claim 15: See [0007+]
Claim 18: See [0028+]

	Regarding claims 4-6, 10, 13-14 and 16-17, Ahmed teaches:
Claim 4: See [0170+]

Claim 6: See [0014+]
Claim 10: See [0035+]
Claim 13: See [0014+]
Claim 14: See [0139+]
Claim 16: See [0139+]
Claim 17: See [0006+]
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Jung with the teaching of Ahmed to provide means to automatically detect, access, analyze exercise activity, physical recovery states, sleep states and the like (See [0005+]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2011/0065549 A1) in view of Ahmed (US 2015/0251074 A1) and Watterson (US 2002/0045519 A1).

	Regarding claim 11, Watterson teaches the identifying of the first exercise apparatus amongst a plurality of different exercise apparatuses and receive from the database the one or more exercise variables for the first exercise apparatus for use in determining the settings.  (See [0121+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Jung with the teaching of Watterson to allow exercise devices to be identified (See [0121+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.